Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhemann et al. (U.S. Patent Application Publication No. 2016/0269714), referred herein as Rhemann.
Regarding claim 1, Rhemann teaches an apparatus comprising: at least one memory configured to store instructions, and at least one processor in communication with the at least one memory and configured to execute the instruction to function as (paras 76 and 77): a detection unit configured to detect an object region from an image (para 25; para 42, lines 1-5); a first processing unit configured to perform first image processing on the object region (para 30; para 43, lines 1-4; para 61, lines 1-4); a second processing unit configured to perform second image processing on a region other than the object region (para 27; para 28, lines 1-10; para 62, lines 1-6); a first determination unit configured to determine, in the object region, a first referential region to undergo the first image processing and having a size approximating the object region (paras 45 and 47; para 51, lines 1-10; para 63, lines 1-8); and a second determination unit configured to determine a second referential region having a size approximating the object region and different from the size of the first referential region, in order to determine the region to undergo the second image processing (para 50; para 51, lines 1-10; para 69, lines 1-6).
Regarding claim 2, Rhemann teaches the apparatus according to claim 1, wherein the first referential region is smaller than the object region (paras 46 and 47; para 50, lines 1-6).
Regarding claim 3, Rhemann teaches the apparatus according to claim 2, wherein the detection unit detects a region of a face and a region of a body as the object region, and the first determination unit differentiates an extent to which the first referential region is made smaller than the object region, between the region of the face and the region of the body (para 47; para 50, lines 1-6; para 57; para 69, lines 1-6 and the last 7 lines).
	Regarding claim 4, Rhemann teaches the apparatus according to claim 3, wherein the first determination unit determines the extent to which the first referential region is made smaller than the object region such that the region of the body is made smaller by more than the region of the face (para 47; para 50, lines 1-6; para 57; para 69, lines 1-6 and the last 7 lines).
Regarding claim 5, Rhemann teaches the apparatus according to claim 1, wherein the second referential region is larger than the object region (paras 46 and 47; para 50, lines 1-6).
Regarding claim 6, Rhemann teaches the apparatus according to claim 5, wherein the detection unit detects a region of a face and a region of a body as the object region, and the second determination unit differentiates an extent to which the second referential region is made larger than the object region, between the region of the face and the region of the body (para 47; para 50, lines 1-6; para 57; para 69, lines 1-6 and the last 7 lines).
Regarding claim 7, Rhemann teaches the apparatus according to claim 6, wherein the second determination unit determines the extent to which the second referential region is made larger than the object region such that the region of the body is made larger by more than the region of the face (para 47; para 50, lines 1-6; para 57; para 69, lines 1-6 and the last 7 lines).
Regarding claim 8, Rhemann teaches the apparatus according to claim 1, wherein the first image processing is relighting processing (para 30; para 32, lines 1-11).
Regarding claim 9, Rhemann teaches the apparatus according to claim 1, wherein the second image processing is contrast correction processing (para 28; para 32, lines 1-11).
Regarding claim 10, Rhemann teaches the apparatus according to claim 1, wherein the first determination unit and the second determination unit transform an object model image based on the image and a detection result of a region of a face, and determine the first referential region and the second referential region (para 47; para 50, lines 1-6; para 57; para 69, lines 1-6 and the last 7 lines).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 12, Rhemann teaches the method according to claim 11, wherein the first referential region is smaller than the object region and the second referential region is larger than the object region (paras 46 and 47; para 50, lines 1-6).
Regarding claims 13-15, the limitations of these claims substantially correspond to the limitations of claims 8-10, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 17, Rhemann teaches the non-transitory computer-readable storage medium according to claim 16, wherein the first referential region is smaller than the object region and the second referential region is larger than the object region (paras 46 and 47; para 50, lines 1-6).
Regarding claims 18-20, the limitations of these claims substantially correspond to the limitations of claims 8-10, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He (U.S. Patent Application Publication No. 2013/0259374); Image segmentation.
Chang (U.S. Patent Application Publication No. 2017/0076142); Feature detection and masking in images based on color distributions.
Baruch (U.S. Patent Application Publication No. 2017/0124717); Method and system of background-foreground segmentation for image processing.
Higa (U.S. Patent Application Publication No. 2020/0402139); Self-checkout system, purchased product management method, and purchased product management program.
Yano (U.S. Patent Application Publication No. 2019/0082160); Image processing system, image processing apparatus, image processing method, and program.
Seely (U.S. Patent No. 11,120,528); Artificial aperture adjustment for synthetic depth of field rendering.
Takama (U.S. Patent Application Publication No. 2021/0012519); Information processing apparatus, information processing method, and storage medium.
Zhang (U.S. Patent Application Publication No. 2022/0044064); Aggregating sensor profiles of objects.
Ito (U.S. Patent Application Publication No. 2021/0312638); Image processing apparatus, image processing method, and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613